Order insofar as appealed from unanimously affirmed, without costs of this appeal to either party. Williams, P. J., concurs on the ground that the books and papers in question were voluntarily delivered to the Attorney-General’s office for examination. (Appeal by petitioner from certain parts of an order of Erie Special Term insofar as it denies an injunction restraining the use of evidence obtained from the books, records and documents of petitioner.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.